ICJ_010_StatusSouthWestAfrica_UNGA_NA_1950-07-11_ADV_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

STATUT INTERNATIONAL
DU SUD-OUEST AFRICAIN

AVIS CONSULTATIF DU 11 JUILLET 1950

1950

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

INTERNATIONAL STATUS
OF SOUTH-WEST AFRICA

ADVISORY OPINION OF JULY 11th, 1950
Le présent avis doit étre cité comme. suit :

« Statut international du Sud-Ouest africain,
Avis consultatif : C. I. J. Recueil 1950, p. 128.»

This Opinion should be cited as follows:

“International status of South-West Africa,
Advisory Opinion : I.C. J. Reports 1950, p. 128.”

 

N° de vente; 42
Sales number

 

 

 
128

INTERNATIONAL COURT OF JUSTICE

1950
YEAR 1950 July oxth
| General List:
July zitb, x950 No. 10

INTERNATIONAL STATUS OF
SOUTH-WEST AFRICA

Continued existence of the Mandate for South-West Africa conjerred
upon the Union of South Africa, and of the international obligations
derived therefrom.—Article 22 of the Covenant of the League of Na-
tions.— Article 80, paragraph 1, of the Charter.—International Mandates
distinguished from the notions of mandate in national law.— Deglarations
by Union Government as to the continuance of its obligations under ihe
Mandate, — Obligation of Union Government to accept supervision by
the United Nations and to submit reports and petitions.— Competence
of the General Assembly of the United Nations derived from Article Io
of the Charter.—Compulsory jurisdiction of the International Court
of Justice.

Applicability of Chapter XII of the Charter.—Optional or: com-
pulsory nature of the placing of the Territory of South-West Africa under
the Trusteeship System.—Articles 75, 77, 79 and 80, paragraph 2,
of the Charter.

Competence to modify the international status of the Territory of
South-West Africa.

ADVISORY OPINION

Present : President BASDEVANT; Vice-President GUERRERO;
judges ALVAREZ, HACKWORTH, WINIARSKI, ZORIËIÉ,
DE VISSCHER, Sir ARNOLD McNair, KLAESTAD, BADAWI
PasHa, KRYLOV, Rean. Hsu Mo, AzEvEDo; Registrar
HAMBRO.
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 129

THE CouRT,
composed as above,

gives the following Advisory Opinion :

On: December 6th, 1949, the General Assembly of the United
Nations adopted the following resolution :

“The General Assembly,

Recalling its previous resolutions 65 (I) of 14 December 1946,
141 (II) of 1 November 1947 and 227 (III) of 26 November 1948
concerning the Territory of South-West Africa,

Considering that it is desirable that the General Assembly,
for its further consideration of the question, should obtain an
advisory opinion on its legal aspects,

1. Decides to submit the following questions to the International
Court of Justice with a request for an advisory opinion which
shall be transmitted to the General Assembly before its fifth regular
session, if possible :

‘What is the international status of the Territory of South-
West Africa and what are the international obligations of the
Union of South Africa arising therefrom, in particular:

(a) Does the Union of South Africa continue to have
international obligations under the Mandate for South-West
Africa and, if so, what are those obligations ?

(b) Are the provisions of Chapter XII of the Charter applicable
and, if so, in what manner, to the Territory of South-West
Africa?

(c) Has the Union of South Africa the competence to modify
the international status of the Territory of South-West Africa,
or, in the event of a negative reply, where does competence
rest to determine and modify the international status of the
Territory ?”

2. Requests the Secretary-General to transmit the present resolu-
tion to the International Court of Justice, in accordance with
Article 65 of the Statute of the Court, accompanied by all docu-
ments likely to throw light upon the question.

The Secretary-General shall include among these documents the
text of Article 22 of the Covenant of the League of Nations ; the
text of the Mandate for German South-West Africa, confirmed
by the Council of the League on 17 December 1920; relevant
documentation concerning the objectives and the functions of
the Mandates System ; the text of the resolution adopted by the
League of Nations on the question of Mandates on 18 April 1946;
the text of Articles 77 and 80 of the Charter and data on the
discussion of these articles in the San Francisco Conference and
the General Assembly ; the report of the Fourth Committee and the
official records, including the annexes, of the consideration of the

5
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 130

question of South-West Africa at the fourth session of the General
Assembly.”

By letter of December roth, 1949, filed in the Registry on
December 27th, the Secretary-General of the United Nations
transmitted to the Court a certified true copy of the General
Asseinbly’s resolution.

On December 30th, 1949, in accordance with Article 66, para-
graph 1, of the Statute, the Registrar gave notice of the request to
all States entitled to appear before the Court. In addition, as the
question submitted to the Court for advisory opinion by the General
Assembly concerned Chapter XII of the Charter, the Registrar,
on the same date, informed all Members of the United Nations,
by means of a special and direct communication as provided in
Article 66, paragraph 2, of the Statute that the Court was
prepared to receive from them written statements on the question.
By an order of the same date the President, the Court not being
in session, appointed Monday, March 2oth, 1950, as the date of
expiry of the time-limit for the submission of written statements,
and reserved the rest of the procedure for further decision.

Written statements were received within the prescribed time-
limit from the following States : Egypt, Union of South Africa, the
United States of America, India and Poland.

On March 7th, 1950, the Board of Directors of the International
League of the Rights of Man sent a communication to the Court
asking permission to submit written and oral statements on the
question. On March 16th, the Court decided that it would receive from
this organization a written statement to be filed before April roth
and confined to the legal questions which had been submitted to
the Court. On the same day, the League was notified accordingly,
but it did not send any communication within the time-limit
prescribed.

By letter of January 23rd, 1950, the Secretary-General of the
United Nations announced that he had designated Dr. I. Kerno,
Assistant Secretary-General in charge of the Legal Department,
as his representative before the Court, and that Dr. Kerno was
authorized to submit any written or oral statements likely to
furnish information to the Court on the question.

By letters dated March 1st and March 2oth, 1950, filed in the
Registry on March 8th and April 11th, respectively, the Secretary-
General transmitted to the Registry the documents which he was
instructed to submit according to the resolution of the General
Assembly and Article 65 of the Statute. All these documents are
enumerated in the list annexed to this Opinion.

By telegrams dated March 15th and April 29th, the Government
of the Philippines announced its intention to present an oral state-
ment. The Government of the Union of South Africa announced
the same intention by letter of March 28th.

6
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 131

At public sittings held from May 16th to May 23rd, 1950, the
Court heard oral statements submitted :

on behalf of the Secretary-General of the United Nations by
Dr. Ivan Kerno, Assistant Secretary-General in charge of the Legal
Department ;

on behalf of the Government of the Philippines by Judge José
D. Ingles, member of the Philippine Permanent Delegation to the
United Nations ;

on behalf of the Government of the Union of South Africa by
Dr. L. Steyn, K.C., Senior Legal Adviser of the Ministry of Justice
of the South-African Government.

*
* *

The request for an opinion begins with a general question as
follows :

“What is the international status of the Territory of South-West
Africa and what are the international obligations of the Union of
South Africa arising therefrom ?”

The Court is of opinion that an examination of the three particular
questions submitted to it will furnish a sufficient answer to this
general question and that it is not neccessary to consider the general
question separately. It will therefore begin at once with an examin-
ation of the particular questions.

Question (a): ‘Does the Union of South Africa continue to have
international obligations under the Mandate for South-
West Africa and, if so, what are those obligations ?”

The Territory of South-West-Africa was one of the German
overseas possessions in respect of which Germany, by Article 119
of the Treaty of Versailles, renounced all her rights and titles in
favour of the Principal Allied and Associated Powers. When a
decision was to be taken with regard to the future of these possessions
as well as of other territories which, as a consequence of the war of
1914-1918, had ceased to be under the sovereignty of the States
wh:ch formerly governed them, and which were inhabited by
peoples not yet able to assume a full measure of self-government,
two principles were considered to be of paramount importance :
the principle of non-annexation and the principle that the well-
being and development of such peoples form “‘a-sacred trust of
civilization”.

With a view to giving practical effect to these principles, an inter-
national régime, the Mandates System, was created by Article 22
of the Covenant of the League of Nations. A ‘‘tutelage”’ was to be
established for these peoples, and this tutelage was to be entrusted
to certain advanced nations and exercised by them “‘as mandatories
on behalf of the League”.

7
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 132

Accordingly, the Principal Allied and Associated Powers agreed
that a Mandate for the Territory of South-West Africa should be
conferred upon His Britannic Majesty to be exercised on his behalf
by the Government of the Union of South Africa and proposed the
terms of this Mandate. His Britannic Majesty, for and on behalf
of the Government of the Union of South Africa, agreed to accept
the Mandate and undertook to exercise it on behalf of the League of
Nations in accordance with the proposed terms. On December 17th,
1920, the Council of the League of Nations, confirming the Mandate,
defined its terms.

In accordance with these terms, the Union of South Africa (the
“Mandatory’”’) was to have full power of administration and legis-
lation over the Territory as an integral portion of the Union and
could apply the laws of the Union to the Territory subject to such
local modifications as circumstances might require. On the other
hand, the Mandatory was to observe a number of obligations, and
the Council of the League was to supervise the administration and
see to it that these obligations were fulfilled.

The terms of this Mandate, as well as the provisions of Article 22
of the Covenant and the principles embodied therein, show that the
creation of this new international institution did not involve any
cession of territory or transfer of sovereignty to the Union of South
Africa. The Union Government was to exercise an international
function of administration on behalf of the League, with the object
of promoting the well-being and development of the inhabitants.

It is now contended on behalf of the Union Government that this
Mandate has lapsed, because the League has ceased to exist. This
contention is based on a misconception of the legal situation created
by Article 22 of the Covenant and by the Mandate itself. The
League was not, as alleged by that Government, a “‘mandator”’ in
the sense in which this term is. used in the national law of certain
States. It had only assumed an international function of super-
vision and control. The “Mandate’’ had only the name in common
with the several notions of mandate in national law. The object
of the Mandate regulated by international rules far exceeded that
of contractual relations regulated by national law. The Mandate
was created, in the interest of the inhabitants of the territory, and
of humanity in general, as an international institution with an
international object—a sacred trust of civilization. It is therefore
not possible to draw any conclusion by analogy from the notions
of mandate in national law or from any other legal conception of
that law. The international rules regulating the Mandate constituted
an international status for the Territory recognized by all the
Members of the League of Nations, including the Union of
South Africa.
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 133

The essentially international character of the functions which
had been entrusted to the Union of South Africa appears particu-
larly from the fact that by Article 22 of the Covenant and Article 6
of the Mandate the exercise of these functions was subjected to the
supervision of the Council of the League of Nations and to the
obligation to present annual reports to it ; it also appears from the
fact that any Member of the League of Nations could, according
to Article 7 of the Mandate, submit to the Permanent Court of
International Justice any dispute with the Union Government
telating to the interpretation or the application of the provisions
of the Mandate.

The authority which the Union Government exercises over the
Territory is based on the Mandate. If the Mandate lapsed, as the
Union Government contends, the latter’s authority would equally
have lapsed. To retain the rights derived from the Mandate and
to deny the obligations thereunder could not be justified.

These international obligations, assumed by the Union of South
Africa, were of two kinds. One kind was directly related to the
administration of the Territory, and corresponded to the sacred
trust of civilization referred to in Article 22 of the Covenant. The
other related to the machinery for implementation, and was closely
linked to the supervision and control of the League. It corresponded
to the “securities for the performance of this trust” referred to in
the same article.

The first-mentioned group of obligations are defined in Article 22
of the Covenant and in Articles 2 to 5 of the Mandate. The Union
undertook the general obligation to promote to the utmost the
material and moral well-being and the social progress of the inhabi-
tants. It assumed particular obligations relating to slave trade,
forced labour, traffic in arms and ammunition, intoxicating spirits
and beverages, military training and establishments, as well as
obligations relating to freedom of conscience and free exercise of
worship, including special obligations with regard to missionaries.

These obligations represent the very essence of the sacred trust
of civilization. Their raison d’être and original object remain. Since
their fulfilment did not depend on the existence of the League of
Nations, they could not be brought to an end merely because this
supervisory organ ceased to exist. Nor could the right of the popula-
tion.to have the Territory administered in accordance with these
tules depend thereon.

This view is confirmed by Article 80, paragraph 1, of the Charter,
which maintains the rights of States and peoples and the terms of
existing international instruments until the territories in question
are placed under the Trusteeship System. It is true that this provi-

9
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 134

sion only says that nothing in Chapter XII shall be construed to
alter the rights of States or peoples or the terms of existing inter-
national instruments. But—as far as mandated territories are
concerned, to which paragraph 2 of this article refers—this provision
presupposes that the rights of States and peoples shall not lapse
automatically on the dissolution of the League of Nations. It
obviously was the intention to safeguard the rights of States and
peoples under all circumstances and in all respects, until each
territory should be placed under the Trusteeship System.

This view results, moreover, from the Resolution of the League
vf Nations of April 18th, 1946, which said :

“Recalling that Article 22 of the Covenant applies to certain
territories placed under Mandate the principle that the well-being
and development of peoples not yet able to stand alone in the
strenuous conditions of the modern world form a sacred trust of
civilization :

.

3. Recognizes that, on the termination of the League’s existence,
its functions with respect to the mandated territories will come
to an end, but notes that Chapters XI, XIL.and XIII of the Charter
of the United Nations embody principles corresponding to those
declared in Article 22 of the Covenant of the League ;

4. Takes note of the expressed intentions of the Members of the
League now administering territories under Mandate to continue
to administer them for the well-being and development of the
peoples concerned in accordance with the obligations contained
in the respective Mandates, until other arrangements have been
agreed between the United Nations and the respective mandatory

Powers.”

As will be seen from this resolution, the Assembly said that the
League’s functions with respect to mandated territories would come
to an end ; it did not say that the Mandates themselves came to
an end. In confining itself to this statement, and in taking note,
on the other hand, of the expressed intentions of the mandatory
Powers to continue to. administer the mandated territories in
accordance with their respective Mandates, until other arrange-
ments had been agreed upon between the United Nations and those
Powers, the Assembly manifested its understanding.that the Man-
dates were to continue in existence until “other arrangements”
were established.

A similar view has on various occasions been expressed by the
Union of South Africa. In declarations made to the League of
Nations, as well as to the United Nations, the Union Government
has acknowledged that it: obligations under the Mandate continued

Io
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 135

after the disappearance of the League. In a declaration made on
April oth, 1946, in the Assembly ofithe League of Nations, the
representative of the Union Governihent, after having declared
his Government’s intention to seek international recognition for
the Territory of South-West Africa as an integral part of the
Union, stated: ‘‘In the meantime, the Union will continue to admi-
nister the Territory scrupulously in accordance with the obligations
of the Mandate for the advancement and promotion of the interests
of the inhabitants as she has done during the past six years when
meetings of the Mandates Commission could not be held.” After
having said that ‘the disappearance of the Mandates Commission
and of the League Council would ‘‘necessarily preclude complete
compliance with the letter of the Mandate’, he added : “The Union
Government will nevertheless regard the dissolution of the League
as in no way diminishing its obligations under the Mandate, which
it will continue to discharge with the full and proper appreciation
of its responsibilities until such time as other arrangements are
agreed upon concerning the future status of the Territory.”

In a memorandum submitted on October 17th, 1946, by the
South-African Legation in Washington to the Secretary-General
of the United Nations, expression was given to a similar view.
Though the League had at that time disappeared, the Union
Government continued to refer to its responsibility under the
Mandate. It stated : “This responsibility of the Union Government
as Mandatory is necessarily inalienable.’”” On November 4th, 1946,
the Prime Minister of the Union, in a statement to the Fourth
Committee of the United Nations General Assembly, repeated the
declaration which the representative of the Union had made
previously to the League of Nations.

In a letter of July 23rd, 1947, to the Secretary-General of the
United Nations, the Legation of the Union referred to a resolution
of the Union Parliament in which it was declared ‘‘that the Govern-
ment should continue to render reports to the United Nations
Organization as it has done heretofore under the Mandate’. It was
further stated in that letter: ‘‘In the circumstances the Union
Government have no alternative but to maintain the status quo and
to continue to administer the Territory in the spirit of the existing
Mandate.”

These declarations constitute recognition by the Union Govern-
ment of the continuance of its obligations under the Mandate and
not a mere indication of the future conduct of that Government.
Interpretations placed upon iegal instruments by the parties to
them, though not conclusive as to their meaning, have considerable

II
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 136

probative value when they contain recognition by a party of its
own obligations under an instrument. In this case the declarations
of the Union of South Africa support the conclusions already
reached by the Court.

*
% *

The Court will now consider the above-mentioned second group
of obligations. These obligations related to the machinery for imple-
mentation and were closely Jinked to the supervisory functions of the
League of Nations—particularly the obligation of the Union of
South Africa to submit to the supervision and control of the Council
of the League and the obligation to render to it annual reports in
accordance with Article 22 of the Covenant and Article 6 of the
Mandate. Since the Council disappeared by the dissolution of the
League, the question arises whether these supervisory functions
are to be exercised by the new international organization created
by the Charter, and whether the Union of South Africa is under
an obligation to submit to a supervision by this new organ and
to render annual reports to it.

Some doubts might arise from the fact that the supervisory
functions of the League with regard to mandated territories not
placed under the new Trusteeship System were neither expressly
transferred to the United Nations nor expressly assumed by that
organization. Nevertheless, there seem to be decisive reasons for
an affirmative answer to the above-mentioned question.

The obligation incumbent upon a mandatory State to accept
international supervision and to submit reports is an important
part of the Mandates System. When the authors of the Covenant
created this system, they considered that the effective performance
of the sacred trust of civilization by the mandatory Powers required
that the administration of mandated territories should be subject
to international supervision. The authors of the Charter had in
mind the same necessity when they organized an International
Trusteeship System. The necessity for supervision continues. to
exist despite the disappearance of the supervisory organ under the
Mandates System. It cannot be admitted that the obligation to
submit to supervision has disappeared merely because the super-
visory organ has ceased to exist, when the United Nations has
another international organ performing similar, though not identical,
supervisory functions.

These general considerations are confirmed by Article 80, para-
graph 1, of the Charter, as this clause has been interpreted above.
It purports to safeguard, not only the rights of States, but also the
rights of the peoples of mandated territories until Trusteeship Agree-
ments are concluded. The purpose must have been to provide a real

I2
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 137

protection for those rights ; but no such rights of the peoples could
be effectively safeguarded without international supervision and
a duty to render reports to a supervisory organ.

The Assembly of the League of Nations, in its Resolution of
April 18th, 1946, gave expression to a corresponding view. It
recognized, as mentioned above, that the League’s functions with
regard to the mandated territories would come to an end, but noted
that Chapters XI, XII and XIII of the Charter of the United
Nations embody principles corresponding to those declared in
Article 22 of the Covenant. It further took note of the intentions
of the mandatory States to continue to administer the territories
in accordance with the obligations contained in the Mandates until
other arrangements should be agreed upon between the United
Nations and the mandatory Powers. This resolution presupposes
that the supervisory functions exercised by the League would be
taken over by the United Nations.

The competence of the General Assembly of the United Nations
to exercise such supervision and to receive and examine reports
is derived from the provisions of Article 10 of the Charter, which
authorizes the General Assembly to discuss any questions or any
matters within the scope of the Charter and to make recommend-
ations on these questions or matters to the Members of the United
Nations. This competence was in fact exercised by the General
Assembly in Resolution 141 (II) of Nowember rst, 1947, and in
Resolution 227 (III) of November 26th, 1948, confirmed by Reso-
lution 337 (IV) of December 6th, 1949.

For the above reasons, the Court has arrived at the conclusion
that the General Assembly of the United Nations is legally qualified
to exercise the supervisory functions previously exercised by the
League of Nations with regard to the administration of the Terri-
tory, and that the Union of South Africa is under an obligation to
submit to supervision and control of the General Assembly and
to render annual reports to it.

The right of petition was not mentioned by Article 22 of the
Covenant or by the provisions of the Mandate. But on January 31st,
1923, the Council of the League of Nations adopted certain rules
relating to this matter. Petitions to the League from communities
or sections of the populations of mandated territories were to be
transmitted by the mandatory Governments, which were to attach
to these petitions such comments as they might consider desirable.
By this innovation the supervisory function of the Council was
rendered more effective. .

The Court is of opinion that this right, which the inhabitants of
South-West Africa had thus acquired, is maintained by Article 80,

13
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 138

paragraph 1, of the Charter, as this clause has been interpreted
above. In view of the result at which the Court has arrived with
respect to the exercise of the supervisory functions by the United
Nations and the obligation of the Union Government to submit to
such supervision, and having regard to the fact that the dispatch
and examination of petitions form a part of that supervision, the
Court is of the opinion that petitions are to be transmitted by that
Government to the General Assembly of the United Nations, which
is legally qualified to deal with them.

It follows from what is said above that South-West Africa is
still to be considered as a territory held under the Mandate of
December 17th, 1920. The degree of supervision to be exercised by
the General Assembly should not therefore exceed that which
applied under the Mandates System, and should conform as far as
possible to the procedure: followed in this respect by the Council
of the League of Nations. These observations are particularly
applicable to annual reports and petitions.

According to Article 7 of the Mandate, disputes between the
mandatory State and another Member of the League of Nations
relating to the interpretation or the application of the provisions
of the Mandate, if not settled by negotiation, should be submitted
to the Permanent Court of International Justice. Having regard
to Article 37 of the Statute of the International Court of Justice,
and Article 80, paragraph 1, of the Charter, the Court is of opinion
that this clause in the Mandate is still in force and that, therefore,
the Union of South Africa is under an obligation to accept the
compulsory jurisdiction of the Court according to those provisions.

#
* *

Reference to Chapter XI of the Charter was made by various
Governments in written and oral statements presented to the Court.
Having regard to the results at which the Court has arrived, the
question whether the provisions of that chapter are applicable does
not arise for the purpose of the present Opinion. It is not included
in the questions submitted to the Court and it is unnecessary to
consider it.

*
* *

Question (b): “Are the provisions of Chapter XII of the Charter
applicable and, 1f so, in what manner, to the Terri-
tory of South-West Africa?”

Territories held under Mandate were not by the Charter autom-
atically placed under the new International Trusteeship System.

14
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 139

This system should, according to Articles 75 and 77, apply to
territories which are placed thereunder by means of Trusteeship
Agreements. South-West Africa, being à territory held under Man-
date (Article 77 @), may be placed under the Trusteeship System
in accordance with the provisions of Chapter XII. In this sense,
that chapter is applicable to the Territory.

Question (0) further asks in what manner Chapter XII is applic-
able to the Territory. It appears from a number of documents
submitted to the Court in accordance with the General Assembly’s
Resolution of December 6th, 1949, as well as from the written and
the oral observations of several Governments, that the General
Assembly, in asking about the manner of application of Chapter XIT,
was referring to the question whether the Charter imposes upon the
Union of South Africa an obligation to place the Territory under the
Trusteeship System by means of a Trusteeship Agreement.

Articles 75 and 77 show, in the opinion of the Court, that this
question must be answered in the negative. The language used in
both articles is permissive (“‘as may be placed thereunder’). Both
refer to subsequent agreements by which the territories in question
may be placed under the Trusteeship System. An ‘‘agreement”’
implies consent of the parties concerned, including the mandatory
Power in the case of territories held under Mandate (Article 79).
The parties must be free to accept or reject the terms of a contem-
plated agreement. No party can impose its terms on the other party.
Article 77, paragraph 2, moreover, presupposes agreement not only
with regard to its particular terms, but also as to which territories
will be brought under the Trusteeship System.

It has been contended that the word ‘‘voluntarily”, used in
Article 77 with respect to category (c} only, shows that the placing
of other territories under Trusteeship is compulsory. This word
alone cannot, however, over-ride the principle derived from Arti-
cles 75, 77 and 79 considered as a whole. An obligation for a
mandatory State to place the Territory under Trusteeship would
have been expressed in a direct manner. The word “voluntarily”
incorporated in category (c) can be explained as having been
used out of an abundance of caution and as an added assurance
of freedom of initiative to States having territories falling within
that category.

It has also been contended that paragraph 2 of Article 80 imposes
on mandatory States a duty to negotiate and conclude Trusteeship
Agreements. The Court finds no justification for this contention.
The paragraph merely states that the first paragraph of the article
shall not be interpreted as giving grounds for delay or postponement
of the negotiation and conclusion of agreements for placing man-
dated and other territories under the Trusteeship System as
provided for in Article 77. There is nothing to suggest that the

15
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 140

provision was intended as an exception to the principle derived
from Articles 75, 77 and 79. The provision is entirely negative
in character and cannot be said to create an obligation to
negotiate and conclude an agreement. Had the parties to the
Charter intended to create an obligation of this kind for a
mandatory State, such intention would necessarily have been
expressed in positive terms.

It has further been maintained that Article 86, paragraph 2,
creates an obligation for mandatory States to enter into nego-
tiations with a view to concluding a Trusteeship Agreement.
But an obligation to negotiate without any obligation to conclude
an agreement can hardly be derived from this provision, which
expressly refers to delay or postponement of ‘the negotiation
and conclusion’’ of agreements. It is not limited to negotiations
only. Moreover, it refers to the negotiation and conclusion of
agreements for placing ‘‘mandated and other territories under
the Trusteeship System as provided for in Article 77’’. In other
words, it refers not merely to territories held under Mandate,
but also to the territories mentioned in Article 77 (6) and (c).
It is, however, evident that there can be no obligation to enter
into negotiations with a view to concluding Trusteeship Agree-
ments for those territories.

It is contended that the Trusteeship: System created by the
Charter would have no more than a theoretical existence if the
mandatory Powers were not under an ‘obligation to enter into
negotiations with a view to concluding ‘Trusteeship Agreements.
This contention is not convincing, since an obligation merely to
negotiate does not of itself assure the conclusion of Trusteeship
Agreements. Nor was the Trusteeship System created only for
mandated territories.

It is true that, while Members of the League of Nations regarded
the Mandates System as the best method for discharging the
sacred trust of civilization provided for, in Article 22 of the
Covenant, the Members of the United Nations considered the
International Trusteeship System to be the best method for
discharging a similar mission. It is equally true that the Charter
has contemplated and regulated only a single system, the Inter-
national Trusteeship System. It did not contemplate or regulate
a co-existing Mandates System. It may thus be concluded that
it was expected that the mandatory States would follow the
normal course indicated by the Charter, namely, conclude Trustee-
ship Agreements. The Court is, however, unable to deduce from
these general considerations any légal obligation for mandatory
States to conclude or to negotiate such agreements. It is not
for the Court to pronounce on the political or moral duties which
these considerations may involve.

For these reasons, the Court considers that the Charter does
not impose on the Union an obligation to place South-West
Africa under the Trusteeship System.

16
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) I4l

*
* *

Question (c): “Has the Union of South Africa the competence to
modify the international status of the Territory of
South-West Africa, or, in the event of a negative reply,
where does competence vest to determine and modify
the international status of the Territory?”

The international status of the Territory results from the inter-
national rules regulating the rights, powers and obligations relating
to the administration of the Territory and the supervision of that
administration, as embodied in Article 22 of the Covenant and in
the Mandate. It is clear that the Union has no competence to modify
unilaterally the international status of the Territory or any of these
international rules. This is shown by Article 7 of the Mandate,
which expressly provides that the consent of the Council of the
League of Nations is required for any modification of the terms of
the Mandate.

The Court is further requested to say where competence to deter-
mine and modify the international status of the Territory rests.

Before answering this question, the Court repeats that the normal
way of modifying the international status of the Territory would
be to place it under the Trusteeship System by means of a Trustee-
ship Agreement in accordance with the provisions of Chapter XII
of the Charter.

The competence to modify in other ways the international status
of the Territory depended on the rules governing the amend-
ment of Article 22 of the Covenant and the modification of the
terms of the Mandate.

Article 26 of the Covenant laid down the procedure for amending
provisions of the Covenant, including Article 22. On the other hand,
Article 7 of the Mandate stipulates that the consent of the Council
of the League was required for any modification of the terms of
that Mandate. The rules thus laid down have become inapplicable
following the dissolution of the League of Nations. But one cannot
conclude therefrom that no proper procedure exists for modifying
the international status of South-West Africa.

Article 7 of the Mandate, in requiring the consent of the Council
of the League of Nations for any modification of its terms, brought
into operation for this purpose the same organ which was invested
with powers of supervision in respect of the administration of the
Mandates. In accordance with the reply given above to Question
(a), those powers of supervision now belong to the General Assembly
of the United Nations. On the other hand, Articles 79 and 85 of
the Charter require that a Trusteeship Agreement be concluded by
the mandatory Power and approved by the General Assembly

17
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 142

before the International Trusteeship System may be substituted
for the Mandates System. These articles also give the General
Assembly authority to approve alterations or amendments of
Trusteeship Agreements. By analogy, it can be inferred that the
same procedure is applicable to any modification of the international
status of a territory under Mandate which would not have for its
purpose the placing of the territory under the Trusteeship System.
This conclusion is strengthened by the action taken by the General
Assembly and the attitude adopted by the Union of South Africa
which is at present the only existing mandatory Power.

On January 22nd, 1946, before the Fourth Committee of the
General Assembly, the representative of the Union of South Africa
explained the special relationship between the Union and the Terri-
tory under its Mandate. There would—he said—be no attempt to
draw up an agreement until the freely expressed will of both the
European and native populations had been ascertained. He con-
tinued: ‘‘When that had been done, the decision of the Union would
be submitted to the General Assembly for judgment.”

On April gth, 1946, before the Assemblv of the League of Nations,
the Union representative declared that ‘it is the intention of the
Union Government, at the forthcoming session of the United
Nations General Assembly in New York, to formulate its case for
according South-West Africa a status under which it would be
internationally recognized as an integral part of the Union”.

In accordance with these declarations, the Union Government,
by letter of August 12th, 1946, from its Legation in Washington,
requested that the question of the desirability of the territorial,
integration in, and the annexation to, the Union of South Africa
of the mandated Territory of South-West Africa, be included in
the Agenda of the General Assembly. In a subsequent letter of
October 9th, 1946, it was requested that the text of the item to
be included in the Agenda be amended as follows: “Statement
by the Government of the Union of South Africa on the outcome
of their consultations with the peoples of South-West Africa as to
the future status of the mandated Territory, and implementation
to be given to the wishes thus expressed.”

On November 4th, 1946, before the Fourth Committee, the Prime
Minister of the Union of South Africa stated that the Union clearly
understood ‘‘that its international responsibility precluded it from
taking advantage of the war situation by effecting a change in the
status of South-West Africa without proper consultation either of
all the peoples of the Territory itself, or with the competent inter-
national organs’.

By thus submitting the question of the future international
status of the Territory to the “judgment” of the General Assembly
as the “competent international organ’, the Union Government
recognized the competence of the General Assembly in the matter.

18
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 143

The General Assembly, on the other hand, affirmed its compe-
tence by Resolution 65 (I) of December 14th, 1946. It noted with
satisfaction that the step taken by the Union showed the recognition
of the interest and concern of the United Nations in the matter.
It expressed the desire “‘that agreement between the United Nations
and the Union of South Africa may hereafter be reached regarding
the future status of the Mandated Territory of South-West Africa”,
and concluded: “The General Assembly, therefore, is unable to
accede to the incorporation of the Territory of South-West Africa
in the Union of South Africa.”

Following the adoption of this resolution, the Union Government
decided not to proceed with the incorporation of the Territory,
but to maintain the status quo. The General Assembly took note of
this decision in its Resolution 141 (II) of November Ist, 1947.

On the basis of these considerations, the Court concludes that
competence to determine and modify the international status of
South-West Africa rests with the Union of South Africa acting with
the consent of the United Nations.

For these reasons,

The Court is of opinion,

On the General Question :
unanimously,

that South-West Africa is a territory under the international
Mandate assumed by the Union of South Africa on December 17th,
1920 ;

On Question (a):
by twelve votes to two,

that the Union of South Africa continues to have the international
obligations stated in Article 22 of the Covenant of the League of
Nations and in the Mandate for South-West Africa as well as the
obligation to transmit petitions from the inhabitants of that Terri-
tory, the supervisory functions to be exercised by the United
Nations, to which the annual reports and the petitions are to be
submitted, and the reference to the Permanent Court of Inter-
national Justice to be replaced by a reference to the International
Court of Justice, in accordance with Article 7 of the Mandate and
Article 37 of the Statute of the Court ;

1g
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 144

On Question (b) :
unanimously,

that the provisions of Chapter XII of the Charter are applicable
to the Territory of South-West Africa in the sense that they provide
a means by which the Territory may be brought under the Trustee-
ship System ;

and by eight votes to six,

that the provisions of Chapter XII of the Charter do not impose
on the Union of South Africa a legal obligation to place the Terri-
tory under the Trusteeship System ;

On Question (c} :
unanimously,

that the Union of South Africa acting alone has not the com-
petence to modify the international status of the Territory of
South-West Africa, and that the competence to determine and
modify the international status of the Territory rests with the Union
of South Africa acting with the consent of the United Nations.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this eleventh day of July, one
thousand nine hundred and fifty, in two copies, one of which will
be placed in the archives of the Court and the other transmitted
to the Secretary-General of the United Nations.

(Signed) BASDEVANT,

President.

(Signed) E. Hampro,
Registrar.

Vice-President GUERRERO regrets that he is unable to concur
in the opinion of the Court on the answer to the question under
letter (6) and declares that in his opinion the Charter imposes on
the Union of South Africa an obligation to place the Territory of

20
OPIN. OF II VII 50 {STATUS OF SOUTH-WEST AFRICA) 145

South-West Africa under the Trusteeship System, and that there-
fore the Union is bound under paragraph 2 of Article 80 of the
Charter not to delay or postpone the negotiation and conclusion
of an agreement for placing the Territory under the Trusteeship
System. Otherwise Article 80 of the Charter would have no meaning.
On this point and on the text in general, Mr. Guerrero shares the
views expressed by Judge De Visscher.

Judges Zoritié and Bapawi PASHA declare that they regret to
be unable to concur in the answer given by the Court to the second
part of the question under letter (6). They share in general the
views expressed on this point in the dissenting Opinion of Judge
De Visscher.

Judge Sir ARNOLD McNarr and Judge Reap, availing themselves
of the right conferred on them by Article 57 of the Statute, have
appended to the Opinion of the Court statements of their separate
Opinions.

Judges ALVAREZ, DE VisSCHER and KryLov, availing them-
selves of the right conferred on them by Article 57 of the Statute,
have appended to the Opinion of the Court statements of their
dissenting Opinions.

(Intttalled), J. B.
(Initialled) E. H.

21
193

ANNEX

List of documents submitted to the Court by the Secretary-General of
the United Nations in application of Article 65 of the Statute

1

DOCUMENTS TRANSMITTED TO THE INTERNATIONAL COURT

OF JUSTICE BY THE SECRETARY-GENERAL IN ACCORDANCE

WITH RESOLUTION 338 (IV) ADOPTED BY THE GENERAL
ASSEMBLY ON 6 DECEMBER, 1949

CONTENTS
I. DOCUMENTATION RELATING TO THE MANDATES SYSTEM
Folder 1.

The Treaty of Peace between the Allied and
Associated Powers and Germany, 28 June,
1919—Part IV—German rights and interests
outside Germany (excerpt)—Articles 118-
127.

The Treaty of Peace between the Allied and
Associated Powers and Germany, 28 June,
1919—Part I—The Covenant of the League
of Nations (excerpt)—Article 22.

League of Nations—The records of the First
Assembly—Meetings of the Committees (IJ)
—Minutes of the Sixth Committee—Allo-
cation of mandates (Annex 17 6; Appendix 2).

Terms of League of Nations Mandates—Man-
date for German South-West Africa.

Document republished by the United Nations
[A/70].

League of Nations—Treaty Series —Publica-
tion of treaties and international engagements
registered with the Secretariat of the League
of Nations—No. 310.—Treaty concerning
the re-establishment of peace between Ger-
many and the United States of America,
signed at Berlin, 25 August, 1921 (excerpt).

[Volume XII, 1922, Numbers 1, 2, 3 and 4.]

Constitution of a Permanent Mandates Commis-
sion approved by the Council on 1 December,
1920.

See below : League of Nations—Responsibilities
of the League arising out of Article 22 (Man-
dates)—Report by the Council to the Assembly
—Annex I4.

69
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA)

League of Nations—Official Journal—-Minutes
of the sixteenth session of the Council—
Second meeting (excerpt)—531. Allowances
to members of the Permanent Mandates
Commission. [3rd Year, No. 2-—Febru-
ary, 1922.]

League of Nations—Official Journal—Minutes
of the forty-sixth session of the Council—
Fourth meeting (excerpt)—Question of the
appointment of an additional member on the
Permanent Mandates Commission. [8th Year,
No. 10—October, 1927.]

League of Nations—Permanent Mandates Com-
mission—Rules of procedure submitted for
the approval of the Council of the League
of Nations. [C.404. M.205. 1921. VI.

Rules of procedure of the Permanent Mandates
Commission.

See above League of Nations—Offiicial Journal
— Minutes of the sixteenth session of the Coun-
cil—Second meeting (excerpt)—Paragraph
535. [3rd Year, No. 2—February, 1922.]

League of Nations—Permanent Mandates Com-
mission—Rules of procedure. {C.404(2). M.
295(2). 1921. VI.

Obligations falling upon the League of Nations
under the terms of Article 22 of the Covenant
(Mandates). (Report presented by the Belgian
Representative, M. Hymans, and adopted by
the Council of the League of Nations at San
Sebastian on 5 August, 1020.)

See below League of Nations—Responsibilities
of the League arising out of Article 22 (Man-
dates\— Report by the Council to the Assembly
—Annex 4.

League of Nations—Responsibilities of the Lea-
gue arising out of Article 22 (Mandates)—
Report by the Council to the Assembly
[20/48/16x}.

League of Nations—Official Journal—4th Year,
No. 3, March, 1923—Twenty-third session of
the Council—Procedure in respect of petitions
regarding inhabitants of mandated territories

(Annex 457). [C.44(1). M.73. 1923. VI.

194

79
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 195

League of Nations—Permanent Mandates Com-
mission—Minutes of the twelfth session (in-
cluding the Report of the Commission to the
Council)—Annex 4: Summary of the proce-
dure to be followed in the matter of petitions
concerning mandated territories. [C.545.
M.194. 1927. VI.]

League of Nations—‘‘C’? Mandates—Question-
naire intended to facilitate the preparation
of the annual reports of the mandatory Pow-
ers, [C.397. M.299. 1921. VI.]

League of Nations— B and C Mandates—List
of questions which the Permanent Mandates
Commission desires should be dealt with in
the annual reports of the mandatory Powers.
[A. 14. 1926. VI.]

The Mandates System : Origin, Principles, Ap-
plication.

See Series of League of Nations Fublications,
Geneva, April 1945. [VI. A. Mandates, 1945,
VI. A. 1.]

League of Nations—Official Journal—Special
Supplement No. 194—Records of the twen-
tieth (conclusion) and twenty-first ordinary
sessions of the Assembly :

Second plenary meeting (excerpt)—Speech
by Mr. Leif Egeland (Union of South
Africa).

Fourth plenary meeting (excerpt)—Speech
by Professor Bailey (Australia).

Seventh plenary meeting (excerpt).

Minutes of the First Committee (General
Questions)—Third meeting (excerpt): Io.
Assumption by the United Nations of cer-
tain functions, powers and activities of
the League (continued) : Mandates System.

Annex 24 C.—Mandates [resolution].

JI. CHARTER OF THE UNITED NATIONS

Folder 2.
Chapters XII and XIII of the Charter.

71
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 196

ITI. RECORDS OF THE UNITED NATIONS CONFERENCE ON INTERNATIONAL
ORGANIZATION, SAN FRANCISCO, 1945

Folder 3.

Meeting of the heads of delegations
to organize the Conference.

Meeting of the heads of delegations to organ-
ize the Conference, 26 April, 1945 (29, DC/4]
(excerpt).

Plenary sessions of the Conference.

Records of proceedings.

Verbatim minutes of the second plenary session,
27 April, 1945, speech by Mr. Forde (Australia)
[20, P/6] See Volume r*,
pp. 177 and 178.

Addendum to verbatim minutes of the fifth
plenary session, 30 April, 1945 [42, P/10 (a)] See Volume 1,
Pp. 401 to 405.
Verbatim minutes of the seventh plenary ses-
sion, 1 May, 1945 [58, P/15], speech by
Mr. Fraser (New Zealand) See Volume 1,
D. 512.

Commission II—General Assembly.

Records of proceedings.

Summary of meeting of Commission and com-
mittee officers, 3 May, 1945 (83, 11/3: See Volume 8,
pp. 4 to 9.

Terms of reference for Commission IT, State-
ment by the President, 3 May, 1945 (74, 11/2} See Volume 8,
pp. 15 and 16.

Committee II'4—Trusteeship System.

Records of proceedings,

Summary report of ist meeting, 5 May, 1945
‘113, 11/42] See Votume 10,
pp. 423 and 424.
* All references in this column are to volumes of the Documeits of the United
Nations Conference on International: Orgunization, San Francisco, 1945, United
Nations Information Organizations, London, New York.
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA 197

Summary report of 2nd meeting, 10 May, 1945
(247, 11/4/7]

Summary report of 3rd meeting, r1 May, 1945
[260, 11/4/8]

Summary report of 4th meeting, 14 May, 1945
(3x0, IT/4/zr]

Summary report of 5th meeting, 15 May, 1945
(364, H1/4/13]

Summary report of 6th meeting, 17 May, 1945
[404, II/4/17]

Corrigenda to the summary report of the
6th meeting, 17 May, 1945 [404, II/4/17 (1)]

Summary report of 7th meeting, 18 May, 1945
(448, IT/4/18]

Summary report of 8th meeting, 22 May, 1945
(512, H/4/27]

Summary report of gth meeting, 23 May, 1045
(552, 11/4/23]

Summary report of roth meeting, 24 May, 1945
(580, [1/4/24]

Summary report of 11th meeting, 31 May, 1045
(712, I1/4/30]

Summary report of 12th meeting, 1 June, 1945
(735, 11/4/31]

Summary report of 13th meeting, 8 June, 1945
(877, 11/4/35]

Summary report of 14th meeting, 15 June, 1945
fror8, I1/4/38]

Summary report of 15th meeting, 18 June, 1945
[x0g0, IT/4/43]

Summary report of 16th meeting, 20 June, 1945
(1143, 11/4/46]

See Volume Io,
pp. 428 and 420.

See Volume Io,
PP. 433 and 434.

See Volume 10,
pp. 439 to 441.

See Volume Io,
pp. 446 and 447.

See Volume 10,
pP. 452 to 454.

See Volume 10,
P- 454.

See Volume 10,
pp. 459 and 460.

See Volume 10,
pp. 468 to 470.

See Volume ro,
PP- 475 to 478.

See Volume Io,
pp. 485 to 488.

See Volume 10,
Pp. 496 to 500.

See Volume 10,
pp. 506 and 507.

See Volume tro,
PP. 513 to 518.

See Volume 10,
PP. 543 to 548.

See Volume 10,
pp. 561 to 564.

See Volume Io,
pp. 601 to 603.

73
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA)

Documents.

Opinion of the Department of Foreign Rela-
tions of Mexico [2, G/7 (c)]

Observations of the Government of. Venezuela
(2, G/7 (à) @]

Comments and amendments by the delegation
of Ecuador [2, G/7 (p)]

Amendment submitted on behalf of Australia
(2, G/14 (2)]

International Trusteeship System, French pre-
liminary draft [2, G/26 (a)]

Arrangements for international trusteeship,
additional chapter proposed by the United
States [2, G/26 (c)]

Territorial trusteeship, United Kingdom draft
of chapter for inclusion in United Nations
Charter [2, G/26 (d)]

Draft proposals of the Chinese delegation on
international territorial trusteeship [2, G/26

(e)]

Analysis of papers presented by Australia,
China, France, United Kingdom and United
States [230, I1/4/5]

Amendments of the Soviet delegation to the
United States draft on trusteeship system

(2, G/26 (7)]

Supplement to analysis of papers presented by
Australia, China, France, United Kingdom
and United States—Analysis of proposal on
trusteeship of the Soviet Union entitled
“Amendments of the Soviet delegation to the
United States draft on trusteeship system”

(324, II/4/5 (a)]

See Volume 3,
pp. 139 to 142,

198

145 to 148 and 162.

See Volume 3,

pp. 222 and 223.

See Volume 3,
Pp. 427.

See Volume 3,

pp. 548 and 549.

See Volume 3,
pp. 604 to 606.

See Volume 3,

pp. 607 and 608.

See Volume 3,
pp. 609 to 614.

See Volume 3,
pp. 615 to 617.

See Volume 10,
pp. 641 to 655.

See Volume 3,

pp. 618 and 619.

See Volume ro,
pp. 671 to 673.
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA)

Proposed working paper for chapter on de-
pendent territories and arrangements for
international trusteeship [323, II/4/12]

Proposed new part (c) to be added to working
paper submitted by the delegation of
Australia [575, 11/4/12 (a)]

Amendment proposed by the delegation of
Guatemala, 14 May, 1945 [386, Il/4/15]

Revised amendment proposed by the delegation
of Guatemala, 16 May, 1945 [405, I1/4/15 ()]

Additional provisions to be included in the
chapter on trusteeship submitted by the
delegation of Egypt [871, I1/4/34]

Working paper for chapter on dependent
territories and arrangements for international
trusteeship [892, 11/4/36]

Proposed text for chapter on dependent
territories and arrangements for international
trusteeship {912, IT/4/37]

Text of section B of chapter on dependent
territories and arrangements for international
trusteeship [roro, II/4/37 (2)]

Redraft of working paper, Section. A [WD. 390,
IT/4/42]

Draft report of the rapporteur of Committee
1/4 [rogz, 11/4/44]

Annex A to report of rapporteur of Committee
11/4

Annex B to report of rapporteur of Committee
IT/4

Report of the rapporteur of Committee II/4
(x115, 11/4/44 (x) (a)]

199

See Volume ro,
pp. 677 to 683.

See Volume ro,
pp. 695 and 696.

See Volume 10,
p. 463.

See Volume 10,
p. 465.

See Volume 10,
p. 510.

See Volume ro,
pp. 525 to 528.

See Volume 10,
pp. 533 to 536.

See Volume 10,
pp. 555 to 558.

See Volume 10,
pp. 570 and 571.

See Volume ro,
pp. 574 to 580.

See Volume 10,
pp. 581 to 585.

See Volume 10,
p. 586.

See Volume 10,
pp. 607 to 613.

75
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA)

Annex A to report of rapporteur of Committee
11/4

Annex B to report of rapporteur of Committee
11/4

Annex C—Joint statement by the delegates
of the United Kingdom and the United
States

Annex D—Statement: by the delegate of France

Sub-Committee II /4/A.

Documents.

Text of working paper as approved and amended
in full committee through the tenth meeting,

24 May, 1945 (WD. 33, Il/4/A/r]

Text of paragraph A-r adopted by the Sub-
Committee in the meeting of 1 June, 1945

(727, 11/4/A/2]

Section B of chapter on dependent territories
and arrangements for international trustee-

ship [1044, II/4/37 (2)]

200

See Volume 10,
pp. 614 to 618.

See Volume 10,
p. 619.

See Volume 10,
pp. 620 and 627.

See Volume Io,
p. 622.

See Volume 10,
pp. 701 to 703.

See Volume Io,
p. 707.

See Volume ro,
pp. 709 to 712.

Commission II—General Assembly.

Records of proceedings.

Verbatim minutes of 3rd meeting of Com-
mission IT, 20 June, 1945 [1144, II/16]

Corrigendum to verbatim minutes of 3rd meet-
ing of Commission II, 20 June, 1945 [1208,
IT/16 (x)]

Co-ordination Committee.

Records of proceedings,

Summary record of 37th meeting, 20 June,
1945 [WD. 437, CO/201] (excerpt). [English
only.]

Summary record of 4oth meeting, 22 June,
1945 [WD. 440, CO/204] (excerpt). [English
only.]

See Volume 8,
pp. 125 to 154.

See Volume 8,
pp. 155 to 159.

76
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA)

Summary record of 41st meeting, 23 June,
1945 [WD. 441, CO/205] (excerpt). [English
only.]

Documents.

Trusteeship Chapter, Section A, adopted by
Committee II/4, 20 June, 1945. [WD. 414,
CO/174.]

Trusteeship Chapter, Section B, adopted by
Committee 11/4, 15 June, 1945. [WD. 374,
CO/154.]

Trusteeship Chapter, Section B, adopted by
Committee 11/4, 18 June, 1945 [WD. 393,
CO/154 (1)]. [English only.)

Chapter XII, Declaration concerning Non-Self-
Governing Territories. [WD. 411, CO/171.]

Chapter XII, Policy regarding Non-Self-
Governing Territories [1134, CO/17r (1)! See Volume 15,
pp. 104 to 106.

Chapter XII (A), International Trusteeship
System. [WD. 412, CO/172.]
Chapter XII (X), International Trusteeship
System [1138, CO/172 (x)] See Volume 15,
pp. 107 to II3.
Chapter XII (B), The Trusteeship Council.
[WD. 413, CO/173.]
Chapter XII (Y), The Trusteeship Council

[1137, CO/r73 (1)] See Volume 15,
pp. 114 to 116.

Draft Charter of the United Nations as finally

approved in English by both the Co-ordi-

nation Committee and the Advisory Com-

mittee of Jurists on 22 June, 1945. The

text in French was approved in part by the

Advisory Committee of Jurists on 22 June,
1945 [1159, CO/181] See Volume 15,
pp. 170 to 2x2.

Plenary sessions of the Conference.

Records of proceedings.

Verbatim minutes of the oth plenary session,
25 June, 1945 [1210, P/20]: See Volume 1,
Speech by the rapporteur of Commission II pp. 622 and 623,

Speech by the rapporteur of the Steering
Committee pp. 628 and 629,
Speech by Lord Halifax p. 631.

201

77
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 202

Verbatim minutes of the closing plenary ses-

sion, 26 June, 1945 [1209, P/x10]: See Volume 1,
Speech by Mr. Koo (China) p. 661,
Speech by Mr. Gromyko (Union of Soviet

Socialist Republics) p. 664,
Speech by Field-Marshal Smuts (Union of
South Africa) p. 678.
Documents.

Report of the rapporteur of Commission II
to the plenary session [1177, II/18] See Volume 8,
PP. 249 to 256.
Revised report of the rapporteur of Commission
IT to the plenary session [1180, II/z8 (x)] See Volume 8,
pp. 265 to 272.
Charter of the United Nations and Statute
of the International Court of Justice See Volume 15,

pp. 335 to 364.

IV. RECORDS OF THE GENERAL ASSEMBLY, FIRST PART OF THE FIRST
SESSION

Folder 4.
Inclusion of item in the agenda.

Documents.

Agenda for the first part of the First Session
of the General Assembly.

Reference of items from the agenda of the
General Assembly and the report of the
Preparatory Commission to the Committees
of the General Assembly—Report of the
General Assembly (Annex 2 c) A/g.

Folder 5.

Plenary meetings of the General Assembly.
Records of proceedings.

12th plenary meeting (excerpt)—Discussion
of the report of the Preparatory Commission
—Speech by Mr. Nicholls (Union of South
Africa).

Folder 6.

Fourth Committee.
Records of proceedings and documents.

Summary record of meetings from 1st to
12th meeting and annexes.

78
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 203
Folder 7.

Plenary meetings of the General Assembly.

Records of proceedings and document.

27th plenary meeting—Non-Self-Governing
Peoples : report of the Fourth Committee :
resolutions (A/34).

Non-Self-Governing Peoples—Report of the
Fourth Committee to the General Assembly
(Annex 13) A/34.

Folder 8.

Plenary meetings of the General Assembly.

Resolution.

Resolutions adopted on the report of the
Fourth Committee—g (1). Non-Self-Govern-
ing Peoples.

V. RECORDS OF THE GENERAL ASSEMBLY, SECOND PART OF THE FIRST
SESSION

Folder 9.

Inclusion of item in the agenda.

Documents.

Agenda for the second part of the First Session
of the General Assembly.

Allocation of agenda items to Committees—
Report of the General Committee to the
General Assembly (Annex 30) A/163.

Folder 10.

Fourth Commuttee.

Records of proceedings.

14th meeting.
15th meeting.
16th meeting.
17th meeting.
18th meeting.
rgth meeting.
2oth meeting.
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 204

Folder x11.

Fourth Committee.

Documents.

Suggested procedure for the consideration of
items on the agenda of the Fourth Committee
—Memorandum prepared by the Secretariat
Annex Io}

Statement by Mr. Novikov, representative of
the Union of Soviet Socialist Republics
(Annex Ir}

Communications concerning Trusteeship Agree-
ments—-Memorandum prepared by the Sec-
retariat (Annex 12)

Report of the Secretary-General on Trustee-
ship Agreements (Annex 124)

Delegation of India: draft resolution con-
cerning the Administering Authority in
Trust Territories (Annex 12 b)

Delegation of China: draft resolution on
Trusteeship Agreements (Annex 12 c)

Statement by the Union of South Africa on
the outcome of their consultations with
the peoples of South-West Africa as to the
future status of the mandated Territory
and implementation to be given to the
wishes thus expressed (Annex 13)

Statement by Field-Marshal the Right Hon.
J. C. Smuts, representative of the Union
of South Africa (Annex 13 4)

Delegation of Egypt: draft resolution con-
cerning procedure with respect to consider-
ation of the statement of the Government
of the Union of South Africa with reference
to South-West Africa (Annex 13 8)

Delegation of India: draft resolution relating
to South-West Africa (Annex 13 c)

Communications received by the Secretariat
relating to territories to which the trustee-
ship system might apply in accordance
with Article 77 of the Charter—Memorandum
prepared by the Secretariat

Annex 16
Annex 16a
Annex 166

Report of Sub-Committee 2 (Annex 21)

A/C.4/59.

A/C.4/57.

A/T17.

A/135.

A/C.4/33-

A/C.4/64.

A/123.

A/C.4/41.

A/C.4/47.

AjC.4/65.

A/C.4/37.
A/C.4/37/Add. 1.
A/C.4/37/Add. 2.

A/C.4/68.
So
OPIN. OF II Vil 50 (STATUS OF SOUTH-WEST AFRICA

Folder 12.

Sub-Committee 2 of the Faurth Committee.

Records of proceedings.

Ist meeting (excerpt).
and meeting’ (excerpt).
wth meeting (excerpt).
8th meeting. |
gth meeting.

Ioth meeting.

13th meeting (excerpt).

Folder 13.

Sub-Committee 2 of the Fourth Committee.

Documents.

rz

Composition of Sub-Committee 2 and proposed
proceduré--Memorandum by the Secretariat
(Annex 1}

Procedure to be followed in relation to the
remaining work of the Sub-Committee—
Proposal submitted by the rapporteur
(Annex 14)

Procedure to be followed in relation to the
statement of the Government of the Union
of South Africa—Proposal submitted by
the rapporteur (Annex 4)

Draft report by the rapporteur for submission
to the Fourth Committee (Annex 5)

Folder 14.

Fourth Committee.

A/C.4/Sub.2/2.

A/C.4/Sub.2/13.

A/C.4/Sub.2/30.

A/C.4/Sub.2/43.

Records of proceedings and document.

21st meeting.

25th meeting (excerpt).

Statement by the Union of South Africa on
the outcome of their consultations with the
peoples of South-West Africa as to the future
status of the mandated territory and imple-
mentation to be given to the wishes thus
expressed—Report of the Fourth Committee
(Annex 76)

A/250.

205

Sr
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRIC‘’ 206

Folder 15.

Plenary meetings of the General Assembly.

Records of proceedings and document.

64th meeting (excerpt)—Future. status of
South-West Africa: report of the Fourth
Committee : resolution.

[Note—See I older 14 for:
Report of the Fourth Committee A;250.)

Folder 16.

Plenary meetings of the General Assembly.

Resolution.

Resolutions a:topted on the reports of the
Fourth Committce—o5 (I). Future status
of South-West Africa.

VI. RECORDS OF THE GENERAL ASSEMBLY, SECOND SESSION

Folder 17.

inclusion of item in the agenda.

Documents.

Agenda for the Second Session of the General
Assembly.
Distribution of work amor. the Committees.

Folder 18.

Fourth Committee.

Records of proceedings.

2gth meeting.
30th meeting.
31st meeting.
32nd meeting.
33rd meeting.
36th mecting.
39th meeting.
foth meeting.
44th meeting (excerpt).
$2
OPIN, OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 207

45th meeting.
47th meeting (excerpt).

Folder 19.

Fourth Committee.

Documents.

Note by the Secretary-General on communi-
cations received by the Secretary-General
—Annex 3¢

Communications received by the Secretary-
General : memorandum on South-West Africa
by the Reverend Michael Scott, with a
preface by Freda Troupe—Annex 3 d

Communications received by the Secretary-
General : letter from the Reverend Michael
Scott transmitting petitions from inhabitants
of South-West Africa—Annex 3e

Communications received by the Secretary-
General : cablegram from the Reverend Mi-
chael Scott—Annex 3 /

Statement by the delegation of the Union of
South Africa regarding documents A/C.4/95
and A/C.4/96—Annex 3 g

Draft resolution submitted by the delegation
of India—Annex 3h

Poland: amendments to resolution proposed
by India (A/C.4/99)
See Folder 18, 38th meeting, p. 49.

“Amendments proposed by the delegation of
Cuba to the draft resolution submitted by
the delegation of India (A/C.4/99)—Annex 37

Amendment proposed by the delegation of
Panama to the draft resolution submitted
by the delegation of India (A/C.4/99)—
Annex 37

Amendments proposed by the delegation. of
the Philippines to the draft resolution
submitted by the delegation of India
(A/C.4/99}—Annex 3 À

Revision by the delegation of India of the
resolution submitted by the delegation of
India (A/C.4/99)—Annex 31

Poland: amendment to revised resolution
proposed by India (A/C.4/99/Rev. 1)

See Folder 18, 45th meeting, p. 96.

A,C.4:94.

A/C.4/95.

A, C.4/96.

A/C.4/97.

A;C.4/TI$.
A;C.4 99.

A;C.4/103.

AIC. 4/112.

AJC.4/113.

A/C.4/115/Rev. I.

A/C.4/99/Rev. 1.
A/C.4/122.

83
OPIN. OF II VI 50 (STATUS OF SOUTH-WEST AFRICA)

Draft resolution submitted by the delegation
of Denmark—Annex 3 ™

Peru: amendment to resolution proposed by

Denmark (A/C.4/100)
See Folder 18, 39th meeting, p. 56.

Amendments proposed by the delegation of
Belgium to the draft resolution submitted
by the delegation of Denmark (A/C:4/100)—
Annex 3%

Amendment proposed by the delegation of
Denmark to the draft resolution submitted
by the delegation of Denmark (A/C.4/100)—
Annex 30

Revision by the delegation of Denmark of
the draft resolution submitted by the dele-
gation of Denmark (A/C.4/100)—Annex 3 p

Netherlands : amendment to revised resolution
proposed by Denmark .(A/C.4/100/Rev. 1)
See Folder 18, 45th meeting, p. 94.

[Note: See Folder 2x for:
Report of the Fourth Committee (A/422)

Folder 20.

Plenary meetings of the General

Records of proceedings.

ro4th plenary meeting—Question of South-
West Africa: report of the Fourth Com-
mittee (A/422 and A/429) (excerpt).

1o5th ‘plenary meeting—Continuation of the
discussion of proposed new trusteeship agree-
ments.

Folder 21.

A/C.4/roo.

A/C.4/114.

A/C.4/116. -

A/C.4/117.

A/C.4/100/Rev. f.

A/C.4/121.

A/C.4/126.]

Assembly.

Plenary meetings of the General Assembly.

Documents.

Consideration of proposed new trusteeship
agreements, if any : question of South-West
Africa—Report of the Fourth Committee—
Annex I3

Consideration of proposed new trusteeship

agreements: question of South-West Africa
—Communication from the Government of

A/422.

208

84
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 209

the Union of South Africa on the future

status of South-West Africa (General As-

sembly Resolutions g (1) of 9 February, +1946,

and 65 (I) of 14 December, 1946)—-Note by

the Secretary-General A/334.
Consideration of proposed néw trusteeship

agreements : question of South-West Africa

—Communication from the Government of

the Union of South Africa on ‘‘steps taken

by the Union Government to inform the

population of South-West Africa of the

outcome of the discussions at the last

session of the United Nations General

Assembly regarding the‘future of the Terri-

tory” (General Assembly Resolutions g (I)

of g February, 1946, and 65 (I) of 14 De-

cember, 1946)—Note by the Secretary-

General A/334/Add. I.
Consideration of proposed new trusteeship

agreements, if any: question of South-West

Africa—Denmark : amendment to the draft

resolution submitted by the Fourth Com-

mittee (A/422) A/429.

See Folder 20, 104th meeting, pp. 575-576.

Folder 22.
Plenary meetings of the General Assembly.
Resolution.

Resolutions adopted on the reports of the
Fourth Committee—141 (II). Consideration
of proposed new trusteeship agreements, if
any: question of South-West Africa.

VII. RECORDS OF THE TRUSTEESHIP COUXCIL, SECOND SESSION
Folder 23.
Inclusion of item in the agenda.
Document.
Agenda for the second session of the Trustee-
ship Council T/47/Rev. I.
Folder 24.

Trusteeship Council.
Records of proceedings.

6th meeting (excerpt).
1oth meeting (excerpt).

a

a1)
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA)

15th meeting.
18th meeting (excerpts).

Folder 25.

Trusteeship Council.

Documents.

General Assembly Resolution 141 (IT) of 1 No-
vember, 1947, regarding the question of
South-West Africa: Note by the Secretary-
General

Report by the Government of the Union of
South Africa on the’ administration of
South-West Africa for the year 1946.

Communications received by the Secretary-
General relating to South-West Africa:
Note by the Secretariat

Communications received by the Secretary-
General relating to South-West Africa:
Note by the Secretariat

Questions to be transmitted to the Govern-
ment of the Union of South Africa (Report
of the Drafting Committee)

See Folder 26—Resolution 28 (II) of the
Trusteeship Council—Annex and Folder 24
—18th meeting, pp. 30 to 32.

Folder 26.

Trusteeship Council.

Resolution.

Resolutions adopted by the Trusteeship Council
during its second session—28 (II). Report
of the Government of the Union of South
Africa on the administration of South-West
Africa for the year 1946.

T/52.

T/55.

T/55/Add. x.

T/906.

210

VIII. RECORDS OF THE TRUSTEESHIP COUNCIL, THIRD SESSION

Folder 27.

Inclusion of ttem im the agenda.

Document.

Agenda.

86
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA)

Folder 28.

Trusteeship Council.

Records of proceedings.

31st meeting (excerpt).
4ist meeting.
42nd meeting (excerpt).

Folder 29.

Trusteeship Council.

Documents.

Reply of the Government of the Union of South
Africa to the Trusteeship Council question-
naire on the report to the United Nations on
the administration of South-West Africa for
the year 1946

Communications received by the Secretary-
General under rule 24 of the rules of proce-
dure for the Trusteeship Council

Communications received by the Secretary-
General under rule 24 of the rules of proce-
dure for the Trusteeship Council

Communications received by the Secretary-
General under rule 24 of the rules of proce-
dure for the Trusteeship Council

Communications received by the Secretary-
General under rule 24 of the rules of proce-
dure for the Trusteeship Council

Communications received by the Secretary-
General under rule 24 of the rules of proce-
dure for the Trusteeship Council

Communications received by the Secretary-
General under rule 24 of the rules of proce-
dure for the Trusteeship Council

Communications received by the Secretary-
General under rule 24 of the rules of proce-
dure for the Trusteeship Council

Communications received by the Secretary-
General under rule 24 of the rules of proce-
dure for the Trusteeship Council

Report of the Drafting Committee on the report
on the administration of the Trust Territory
of South-West Africa for 1946

T/175.

T/187.

T/181/Add. x.

T/181/Add. 2.

T/181/Add. 3.

T/x81/Add. 4.

T/181/Add. 5.

T/r81/Add. 6.

T/181/Add. 7.

T/209.

211
LS]

OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 27

Report of the Trusteeship Council covering its
second and third sessions—Chapter VII—
South-West Africa—Report on the admin-
istration of South-West Africa for 1946 A/603.

 

IX. RECORDS OF THE GENERAL ASSEMBLY, FIRST PART OF THE THIRD
SESSION

Folder 30.

Inclusion of item in the agenda,

Documents.

Agenda of the General Assembly, Third Session.

Distribution of work among the Committees.

Folder 31.

Fourth Committee.

Records of proceedings.

76th meeting.
77th meeting.
78th meeting.
7oth meeting.
8oth meeting.
8ist meeting.
82nd meeting.
83rd meeting.
84th meeting.
85th meeting.

Folder 32.
Fourth Committee.
Documents.
Report of the Fourth Committee A/734-
Denmark, Norway and Uruguay: draft resolu-
tion A/C.4/163/Corr. I.

See A/734, pp. 405 and 406.
Denmark, Norway and Uruguay : revised draft
resolution A/C.4/163/Rev. 1.
See A/734, pp. 107 and 417.
88
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA)

India: draft resolution
See A/734, pp. 407 and 408.

Greece: amendment to the draft resolution
of Denmark, Norway and Uruguay (A/C.4/163)

See A/734, pp. 406 and 407.

Cuba : amendment to the draft resolution sub-
mitted by Denmark, Norway and Uruguay
(A/C.4/163)

See A/734, pp. 408 and 409.

India : sub-amendment to the amendment of
Cuba (A/C.4/166) to the draft resolution of
Denmark, Norway and Uruguay (A/C.4/163/
Rev. 1)

See Folder 31, 82nd meeting, pp. 358 and 359.

India : sub-amendment to the amendment of
Cuba (A/C.4/166) to the draft resolution of
Denmark, Norway and Uruguay (A/C.4/163/
Rev. 1)

See A/734, pp. 408 and 4ro.

Burma and Philippines: amendment to the
revised draft resolution of Denmark, Norway
and Uruguay (A/C.4/163/Rev. 1)

See Folder 31, 83rd meeting, p. 371.

Belgium : amendment to the draft resolution
of Denmark, Norway and Uruguay (A/C.
4/163/Rev. 1)

See Folder 31, Sand meeting, p. 362.

India : amendment to the revised draft resolu-
tion of Denmark, Norway and Uruguay
(A/C.4/163/Rev. 1)

See Folder 31, 84th meeting, p. 373.

Report of the Government of the Union of
South Africa on the administration of South-
West Africa: report of the Trusteeship
Council—Letter dated 19 November, 1948,
from the Delegation of the Union of South
Africa to the Chairman of the Fourth
Committee

Draft report of the Fourth Committee
Same text as A/7}4.

[Note—See Folder 29 for:
Report of the Trusteeship Council covering
its second and third sesstons—Chapter VII
—South-West Africa— Report on the admin-
istration of South-West Africa for 1946

A/C.4/164.

A/C.4/165.

A/C.4/166.

A/C.4/167.

A/C.4/167/Rev. I.

A/C.4/168.

A/C.4/160.

AjC.4/170.

A/C.4/171.
A/C.4/172.

A/603.}

213

89
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA)

Folder 33.

Plenary meetings of the General Assembly.

Records of proceedings and documents.

164th plenary meeting—Report of the Govern-
ment of the Union of South Africa on the
administration of South-West Africa. Report
of the Trusteeship Council: report of the
Fourth Committee.
[Note—See Folder 29 for:
Report of the Trusteeship Council covering its
second and third sessions—Chapter VII—
South-West Ajrica—Report on the adminis-
tration of South-West Africa for 1946

See Folder 32 for:
Report of the Fourth Committee

Folder 34.

Plenary meetings of the General Assembly.

Resolution.

227 (III). Question of South-West Africa.

X. RECORDS OF THE TRUSTEESHIP COUNCIL, FIFTH SESSION

Folder 35.

A/603.

A/734.]

Meetings of the Trusteeship Council.

Records of proceedings.

rst meeting.
a5th meeting.
27th meeting.

Folder 36.

Trusteeship Council.

Documents.

Question of South-West Africa—Note by the
Secretary-General

Question of South-West Africa : draft resolution
submitted by the Philippines

T/371.

T/383.

214

go
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA) 215

[Note—See Folder 42 for:
Letter from Mr. J. R. Jordaan, deputy
permanent representative of the Union of
South Africa to the United Nations,
addressed to the Secretary- General A/929.]

Folder 37.
South-West Africa Constitution Act.

Letter from Mr. J. R. Jordaan, deputy per-
manent representative of the Union of South
Africa to the United Nations, addressed to
the Secretary-General A/920.

South-West Africa Constitution Act, 1925—
The Laws of South-West Africa, 1925 : Pro-
clamations and principal Government noti-
ces issued in South-West Africa, Ist January
to 31st December, 1925 (excerpt).

Folder 38.
Trusteeship Council.
Resolution.

111 (V). Question of South-West Africa.

XI. RECORDS OF THE GENERAL ASSEMBLY, FouRTH SESSION

Folder 39.

Inclusion of item in the agenda.

Document.

Agenda of the General Assembly—Fourth

Session A/994, A/994/Add. x
and A/994/Add. 2.

Distribution of work among the Committees.

Folder 40.

Fourth Committee.

Records of proceedings.

128th meeting.
129th meeting.

130th meeting.
gI
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA)

131st meeting.
132nd meeting.
133rd meeting.
134th meeting.
135th meeting.
136th meeting.
137th meeting.
138th meeting.
139th meeting.
140th meeting.
I41st meeting.

Folder 41.

Fourth Committee.

Documents.

India: draft resolution
See Folder 42—Question of South-West
Africa: report of the Trustceship Council
—Report of the Fourth Committee—Para-
graph 29 (A/r180).
Denmark, Norway, Syria and Thailand : draft
resolution
See Folder 42—Ouestion of South-West
Africa: report of the Trusteeship Council
— Report of the Fourth Committee—Para-
graph 34 (i) (A)r180).
India : draft resolution
See Folder 42—Question of South-West
Africa: vepovt of the Trusteeship Council
— Report of the Fourth Commitiee—Para-
graph 34 (i) (A/rI80).
Guatemala : proposal

Guatemala: revised proposal
See Folder 42—Question of South-West
Africa: report of the Trusteeship Council
—Report of the Fourth Committee—Para-
graph 7 (A/r180).
Dominican Republic: amendment to the pro-
posal submitted by Guatemala (A/C.4/L.56)
See Folder go, 132nd meeting, paragraph 2.

Union of Soviet Socialist Republics: amend-
ment to the draft resolution submitted by
India (A/C.4/L.53)

See Folder 42—Question of South-West
Africa: report of the Trusteeship Council

AjC.4/L.53.

A/C.4/L.54.

A/C.4/L.55.

A/C.4/L.56.
A/C.4/L.56/Rev. 1.

AJC.4/L.58.

A/C.4/L.61.

216

92
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA)

—Report of the Fourth Committee—Para-
graph 32 (A/r180).

Guatemala : amendment to the draft resolution
submitted by India (A/C.4/L.53)
See Folder 40, 136th meeting, paragraphs 48
and 49.

Denmark, India, Norway, Syria and Thailand :
draft resolution
See Folder 42—Question of South-West
Africa: report of the Trusteeship Council
—Report of the Fourth Committee—Para-
graph 35 (4/r180).

Communications received by the Secretary-
General

Resolution adopted by the Fourth Committee
at its 134th meeting, on 23 November, 1949
See Folder 42—Question of South-West

Africa : report of the Trusteeship Council
—Repori of the Fourth Committee—Para-
graph 10 (4/r180).

Report of Sub-Committee 7 to the Fourth
Committee

Question of South-West Africa : report of the
Trusteeship Council—Draft report of the
Fourth Committee
See Folder 42-—Question of South-West

Africa: report of the Trusteeship Council
—Report of the Fourth Committee—
(A/r180).

Documents submitted by the Reverend Mi-
chael Scott

Folder 42.

A/C.4/L.63.

A/C.4/L.64.

A/C.4/L.57 and

217

A/C.4/L.57/Corr. 1.

A/C.4/L.60.

A/C.4/L.62.

A/C.4/L.65.

A/C.4/L.66.

Plenary meetings of the General Assembly.

Records of proceedings and documents.

269th plenary meeting.

Letter from Mr. J. R. Jordaan, deputy per-
manent representative of the Union of South
Africa to the United Nations, addressed to
the Secretary-General

Report of the Trusteeship Council covering its
fourth and fifth sessions—3. Question of
South-West Africa

Note by the Secretary-General

A/929.

A/933-
A/962.

93
OPIN, OF II VIH 50 (STATUS OF SOUTH-WEST AFRICA) 218

Question of South-West Africa: report of the
Trusteeship Council—Report of the Fourth
Committee A/1160.

Question of South-West Africa—Argentina,

Belgium, Brazil, Canada, China, Denmark,
Dominican Republic, Guatemala, Iraq, Le-
banon, Mexico, Norway, Syria, Thailand,
Turkey, United States of America, Uruguay :
amendment to draft resolution II proposed
by the Fourth Committee (A/1180) A/1197.

See 269th plenary meeting, paragraph 53.

Folder 43.
Plenary meetings of the General Assembly.
Resolutions.

Resolutions adopted on the reports of the
Fourth Committee—337 (IV). Question of
South-West Africa: reiteration of previous
resolutions and submission of reports. 338
(IV). Question of South-West Africa : request
for an advisory opinion of the International
Court of Justice.

2

DOCUMENTS SUBMITTED TO THE COURT BY THE
SECRETARY-GENERAL OF THE UNITED NATIONS
AT THE REQUEST OF THE COURT

XXVII

Non-self-governing lerritories
Summary of information transmitted to the
Secretary-General during 1946.

United Nations Publications, Sales No. 1947
VIB 1.

Fourth Session

Special Committee on information transmit-
ted under Article 73(¢) of the Charter.

_ Non-self-governing territories.
Date of receipt of information on territories
enumerated. Item iv of the Provisional
Agenda AAC 28. Wb

94
OPIN. OF II VII 50 (STATUS OF SOUTH-WEST AFRICA)

Fourth Sesston

Information from non-self-governing terri-

tories. Summary and analysis of inform-

ation transmitted under Article 73 (e) of the

Charter A/915,
Report of the Secretary-General.

Fourth Session

Information from non-self-governing terri-
tories.

Symmary and analysis of information trans-
/mitted under Article 73 (e) of the

219

Charter A/ox5 Addendum r.

Report of the Secretary-General.

95
